DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments

Applicant's submission filed on 6/17/2022 has been entered. Claim 1 has been amended, claims 1,  5-9 and 12-15 remain pending and claims 12-15 have been withdrawn for being non-elected).

Art based Rejections
The previous art based rejections have been overcome by applicant’s amendemnts. No art based
rejection is being provided. If applicant overcomes the double patenting rejection below, the  product of claims 1, 5-9 would be allowable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 16 of copending Application No. 16/078,607 (‘607)(reference application) in view of Nehmer et al (US 2014/0342052). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sweetener comprising allulose and a salt in a ratio of 0.05-5 parts salt to 100 parts sweetener.
‘607 does not claim the salt as spray coated onto the allulose as recited in claim 1, however the Examiner takes official notice that salt was known for flavoring, and Nehmer teaches that by coating sweet carbohydrates, including psicose which is also known as allulose with non-carbohydrate layers which may include flavorings, the overall taste perception of the sweetener improves (abstract and paragraphs 0008, 0009 and 0013-0016).  Nehmer teaches that the coating is applied by spraying (paragraph 0019).  It would have been obvious for the carbohydrate allulose as claimed by ‘607 to thus contain a sprayed coating in order to improve the overall taste perception of the sweetener by known means in view of Nehmer.  It would have been further obvious for the flavoring ingredients of ‘607, including the salt to be part of the coating as Nehmer teaches that the coating includes flavors.
‘607 does not claim the allulose as in crystalline form as recited in claim 2, however as ‘607 recites the use of allulose to use allulose in its limited known forms, including crystalline form would have been obvious and well within the purview of one of ordinary skill in the art.
‘607 does not claim the salt as selected from the group including sodium chloride as recited in claim 5, however to use a known and common salt for a food product, such as sodium chloride, known as table salt, wherein salt is claimed would have been obvious and well within the purview of one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 16 of copending Application No. 16/078,607 (‘607)(reference application) in view of Nehmer et al (US 2014/0342052), further in view of Shen et al (WO2015/028784 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sweetener comprising allulose and a salts in a ratio of 0.05-5 parts salt to 100 parts sweetener.
‘607 does not claim the sweetener has a mean aperture of 350um or more as recited in claim 6, a coefficient of variation in size distribution of 32% or less as recited in claim 7, and a bulk density of 69g/100ml or more as recited in claim 8.
Shen et al (Shen) teaches a method of preparing free-flowing edible compositions, such as table top sweeteners, wherein a first material is coated onto a second material to provide for an improved release taste profile, wherein the materials may be salts and sweeteners (abstract, page 1 paragraph 1, page 2 paragraph 5, page 11 paragraph 3, page 12 paragraph 5, page 13 all, page 19 paragraph 6, page 20 paragraphs 1 and 3, and page 21 paragraph 2).  Shen teaches the composition particles have a mean size within the range of about 50-5,000um in order to provide for an optimum ratio of taste to quantity of the edible materials (page 10 paragraph 2 and page 18 paragraph 6 and page 19 paragraph 1); and a bulk density greater than 60g/100mL, preferably from 75-100g/100mL to assist in the non-dusting characteristics of the product (page 10 paragraphs 3 and page 19 paragraph 2).
Regarding the sweetener as having a mean aperture of 350um or more as recited in claim 6 and a coefficient of variation in size distribution of 32% or less as recited in claim 7, it would have been obvious to one of ordinary skill in the art for the sweetener composition claimed by ‘607 to have a mean aperture size within the range of 50-5,000um in order to provide for an optimum ratio of taste to quantity of the edible materials in view of Shen.  To use a known particulate size would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, as coefficient of variation by definition relates to the breadth of the distribution to the mean in percentage, and as selecting a particular particulate size provided for a desired effect as seen by Shen, to form a product wherein the particles were of the same desired size would provide for a low coefficient of variation in size within the claimed range; to form the product of the prior art with as many particles as possible with the desired particulate size would have been obvious and well within the purview of one of ordinary skill in the art in order to achieve the benefit of using said size, thus making obvious a coefficient of variation for mean particle size as close to zero as possible, which encompasses the claimed range. 
Regarding a bulk density of 69g/100ml or more as recited in claim 8, it would have been obvious to one of ordinary skill in the art for the sweetener composition claimed by ‘607 to have a bulk density greater than 60g/100mL, preferably from 75-100g/100mL to assist in non-dusting characteristics of the product in view of Shen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 16 of copending Application No. 16/078,607 (‘607)(reference application) in view of Nehmer et al (US 2014/0342052), further in view of Hammond et al (US 2011/0236551). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sweetener comprising allulose and a salts in a ratio of 0.05-5 parts salt to 100 parts sweetener.
‘607 does not claim the sweetener composition as with an angle of repose of 30 degrees or less as recited in claim 9.
Hammond et al (Hammond) teaches a sweetener composition with the physical profiles similar to pure sugar, including an angle of repose, which corresponds to flow properties, of 20-45 degrees, preferably less than 40 degrees (abstract and paragraph 0071).  
Regarding the sweetener composition as with an angle of repose of 30 degrees or less as recited in claim 9, it would have been obvious for the sweetener claimed by ‘607 to have an angle of repose, within the claimed range, including 20-45 degrees, preferably less than 40 degrees in order to have a flowability similar to the conventional sweetener, pure sugar as taught by Hammond.  To form a sweetener product with flow properties similar to known and conventional sweeteners would have been obvious and well within the purview of one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant’s arguments filed 6/17/2022 have been considered and are found persuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791